DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 7, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, et al. US2009/0044979.
Regarding claim 1, Johnson, et al. teaches a directional drilling system 100 for use with a drill bit 130, the system comprising:
A housing 150 separate from and coupled to the drill bit (wherein ¶0087:3-7 teaches that the pad system can be in the form of stabilizers positioned above the drill bit, thus making a separate housing that is coupled to the drill bit necessary);

A second pad assembly 111c to back up the first pad assembly, the secondary pad assembly comprising a secondary pad (the round part of 111c) and a secondary actuator (the straight portion adjacent 140e) coupled to the secondary pad to selectively extend from the exterior of the housing (extension is shown in Figure 2c as compared with retracted 111a), the second pad assembly azimuthally aligned with and spaced axially apart (as shown in Figure 2a) from the first pad assembly with respect to a longitudinal axis 180 of the housing;
Wherein the second pad assembly is operable to steer the direction of the drilling of the borehole by selectively extending the second pad while the first pad remains retracted (Fig 2d shows a steering situation where 111d is extended and 111e and 111f are retracted. This provides steering, described as "to "direct the drill" in ¶0084.)
Regarding claim 2, the first and secondary pad assemblies 111a & 111c are each selectively activatable and deactivatable (since they each have separate actuation assemblies/gauge pad structures 140 that show movement extent in dashed lines 160).
Regarding claim 3, when one of the first pad assembly and the secondary pad assembly 111c is activated (as shown in Figure 2d, wherein second pad assembly 111c is activated outwards to the left), the other of the assemblies is deactivated (wherein Figure 2d shows 111a retracted towards the dashed line 160 towards the centerline 180. Further, Figure 2c shows 111a retracted all the way to the dashed line 160 closest 
Regarding claim 4, a switching mechanism (control system 170) operably coupled to the first pad assembly and the secondary pad assembly (via the lines shown in Figure 2a) to selectively activate and deactivate the first pad and the second pad assembly (¶0067 describes directing the movement of gauge pad sets 110, which is the same as activating and deactivating the pad assemblies).
Regarding claim 6, plurality of first pad assemblies (two are shown in Figure 2a as 111a and 111d) and a plurality of secondary pad assemblies (111c and 111f).
Regarding claim 7, the plurality of first pad assemblies are asymmetrically arranged with respect to an axis of the housing (wherein Figure 10 shows sets A, B, C, and D- in which sets A and D can be selected to represent the location of the first pad assemblies, which are thus asymmetrically arranged as compared with the center circle).
Regarding claim 14, Johnson, et al. teaches a method to drill with a directional drilling system 100, the method comprising:
drilling with a drill bit 130 separate from (¶0087: 3-7 describes such separate location, as discussed above) and operably coupled to the directional drilling system;
steering the direction of the drilling (wherein ¶0087: 3-7 describes such steering, and wherein ¶0084 describes using the system to “direct the drill”, which is the same as drilling) by operating the directional drilling system, wherein operation of the directional drilling system comprises:

selectively extending (Figure 2d shows 111c fully extended against he dashed lines 160 away from the centerline 180) a secondary pad (the circle of 111c) of a secondary pad assembly 111c from an exterior (the outside surface of 150) of the housing to apply a steering force (described as steering the hole via the reaction force described in ¶0018) to the drill bit the second pad assembly azimuthally aligned with and axially spaced apart from the first pad assembly (as shown at least in Figure 2d) with respect to a longitudinal axis 180 of the housing;
and continuing to steer the direction of the drilling of the borehole by selectively extending the second pad while the first pad remains retracted (wherein each of the pads are individually extendable, and wherein Figure 2d shows a steering situation where 111d is extended and 111e and 111f are retracted. This provides steering, described as "to "direct the drill" in ¶0084).
Regarding claim 15, the retracting the first pad comprises deactivating the first pad assembly (as shown in Figure 2d, wherein 111a is moved towards the centerline 180 and is shown to be centered in the dashed box 160) and selectively extending the secondary pad comprises activating the secondary pad assembly (wherein Figure 2d shows 111c extended to the left of dashed box 160, and thus is considered to be activated since it is fully extended radially outwards. Each pad is individually controlled, thus is considered to be “selectively extending”).
Regarding claim 19, further comprising extending and retracting each of a plurality of first pads of a plurality of first pad assemblies with respect to the exterior of .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, et al. in view of Downton US2005/0109542.
Regarding claim 5, Johnson, et al. teaches the invention substantially as claimed, and teaches that control system 170 may determine the steering tool face offset required, and modify instructions to the gauge pad structures ¶0085,but does not teach a sensor operably coupled to the first pad assembly to measure a condition related to the first pad assembly.
Downton teaches that it is known in the art to include a sensor (the sensor package described in ¶0037) operably coupled to a pad assembly 128 (or the bistable actuators descried in ¶0009) to measure a condition (the drilling parameter cited in Claim 8 of Downton) related to the pad assembly for a steerable drilling system 10. Such use of sensors are provided to move the pads to their desired positions ¶0009.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Johnson, et al. in view of Downton to include a sensor that is operatively coupled to the pad assembly and measures a condition related to the pad assembly such that the pad assembly can be moved to its desired position. 
Regarding claim 16, Johnson, et al. teaches the invention substantially as claimed, and teaches that control system 170 may determine the steering tool face offset required, and modify instructions to the gauge pad structures ¶0085, in which a comparison against a predetermined value to determine to deactivate the first pad assembly is done. ¶0085 describes determining the steering tool face offset necessary, which necessarily includes a comparison since such comparison is required to determine the necessary tool offset.

Downton teaches that it is known in the art to include a sensor (the sensor package described in ¶0037) operably coupled to a pad assembly 128 (or the bistable actuators descried in ¶0009) to measure a condition (the drilling parameter cited in Claim 8 of Downton) related to the pad assembly for a steerable drilling system 10. Such use of sensors are provided to move the pads to their desired positions ¶0009.
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Johnson, et al. in view of Downton to include a method step of measuring a condition of the first pad assembly with the sensor of Downton to enable movement of the pads to their desired positions.
Therefore applicant’s arguments regarding dependent claims are similarly refuted.
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive. Applicant's arguments that Johnson does not teach the housing separate from and coupled to the drill bit are not persuasive. Johnson teaches that the pad system can be in the form of stabilizers positioned above the drill bit, thus making a separate housing that is coupled to the drill bit necessary (¶0087: 3-7). 
Applicant's arguments that Johnson does not teach the gauge pads are selectively extendable to control the direction of drilling while another gauge pad is retracted are not persuasive. The change of gauge pad extension will necessarily provide steering capabilities due to the interaction of the gauge pad with the formation walls. ¶0087: 6-7 describes using the biasing for steering. Further, Figure 2d shows a .
Terminal Disclaimer
The terminal disclaimer filed on 12/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10676993 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claim 20 is allowed.
Claims 8-13, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        2/20/2022